Exhibit 10.9

 

Labor Contract of China Xingbang Industry Group Inc.

 

Party A (employer): China Xingbang Industry Group Inc.

 

Party B (employee): Haigang Song (Nationality: China, ID card No.:
430302196603210055)

 

According to the Labor Law of the People's Republic of China and relevant laws,
policies and regulations, after equal and free negotiation, Party A and Party B
agree to sign and execute this contract.

 

I. Terms of the Contract

 

1. This contract is a fixed term contract with a three year term from July 1,
2014 to June 30, 2017.

 

2. During the term of the contract the probation period shall be 0 month, from
N/A.

 

II. Contents of Work

 

1. Party B agrees to work as interim Chief Financial Officer according to the
work arrangement of Party A. Party A may adjust Party B's position (type of
work) according to the need of the work. Party B shall obey the arrangement of
Party A.

 

2. Party B must endeavor to fulfill the various work contents for such position
(type of work) according to requirements of the production task and
responsibility system of such position (type of work).

 

III. Labor Protection and Working Condition

 

1. Party A shall provide necessary production and working condition for Party B.
Party A shall strictly abide by the State's regulations on working protection,
the protection of female workers and juvenile, adopt labor protection measures
and safeguard the safe production and the health of the employees.

 

2. Party A shall follow the State's working hour system.

 

3. Party B must strictly follow various safe operating procedures during the
course of the work.

 

4. During its employment with Party A, Party B shall not disclose Party A's
secrets and shall not use the work convenience to participate in activities of
other company of the same production or technique in any forms to hut Party A's
interests.

 

IV. Work Compensation

 

1. The compensation shall be determined based on the workload. There shall be
the same compensation for the same work. Party A shall pay Party B salary on the
payday each month in cash. According to position set in this contract, the
monthly salary shall be C : A. salary based on items; B. salary based on time;
C. salary based on level of position; D. sales commission.

 

2. For the probation period Party B's monthly salary shall be RMB9,000 or paid
based on the position's.

 

3. Party A shall not retain or delay the salary for no reason. The salary paid
by Party A to Party B shall be no lower than the minimum wage standard set by
the government.

 

4. The salary based on level of position may be adjusted as required by the
management of the company.

 

5. In case of adjustment of positon, the salary shall be based on level of
position after the adjustment.

 



 1 / 2 

 

 

V. Rules

 

1. Party A shall make the rules of the unit and inform Party B in an effective
and timely manner.

 

2. Party B shall obey the work management of Party A, and shall strictly follow
the rules made by Party A according to law, Party B must abide by the laws and
disciplines, obey the management and teaching of Party A and follow the various
rules made by Party A according to law.

 

VI. Conditions for Termination, Alternation and Cancelation of the Labor
Contract

 

1. The alteration, cancelation and termination of this labor contract by Party A
and Party B shall conform to the Labor Law of the People's Republic of China and
relevant laws and regulations.

 

2. Upon cancellation or termination of this contract, Party A shall issue Party
B the certificate for cancellation or termination of labor contract, and handle
the transfer of social security relation within the time period prescribed by
regulations.

 

3. Party B shall handle the work handover procedure according the agreement of
both parties in a timely manner.

 

VII. Liabilities for Breach of the Labor Contract

 

1. In case of any party's breach of the contract causing economic losses to
another party, it shall pay the damages according to its consequences and the
liabilities.

 

2. After the training of professional technique and knowledge which are paid by
Party A, if Party B has not completed its service period, Party A shall charge
Party B the damages according to the actual training fee. The amount shall
reduce a 30% for one full year work from the training date and no damages shall
be paid if three full years has passed.

 

VIII. Collateral Clause

 

1. This contract shall be become effective from the signing date. In case of any
matter not mentioned or in case of any dispute, both parties shall resolve it
through consultation according to relevant State regulations.

 

2. This contract shall have two originals which shall have the same validity.
Party A and Party B shall each hold one original.

 

Party A: China Xingbang Industry Group Inc.   Party B (signature): Haigang Song
      /s/ Xiaohong Yao   /s/ Haigang Song Date: July 1, 2014   Date: July 1,
2014

 

 

2 / 2



 

 